          Case 1:19-cv-01452-DAD-EPG Document 16 Filed 07/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    DEBRA LYNN JACKSON,                                 Case No. 1:19-cv-01452-DAD-EPG

12                    Plaintiff,
                                                          ORDER RE: STIPULATED REQUEST FOR
13            v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                          PREJUDICE
14    USOPM/LEGAL RECONSIDERATION &
      APPEALS,
15                                                        (ECF No. 15)
                      Defendant.
16

17

18         Plaintiff, Debra Lynn Jackson, and Defendant, USOPM/Legal Reconsideration &

19    Appeals, have filed a stipulation to dismiss the entire action with prejudice (ECF No. 15). In

20    light of the stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P.

21    41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the

22    Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:      July 17, 2020                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
     Case 1:19-cv-01452-DAD-EPG Document 16 Filed 07/17/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                     2
